DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered. 
Response to Amendment
2.	The amendment filed on 2/14/22 has been centered.
	Claims 1, 6 and 16 have been amended.
	Claims 3, 5, 7 and 13 have been previously cancelled.
	Claims 1, 2, 4, 6, 8-12 and 14-20 are pending.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one of the plurality of fourth/third conductive lines are electrically isolated from the plurality of first conductive lines and the one of the plurality of the second conductive lines, and the plurality of the fourth/third conductive lines are electrically connected to each other (claims 1 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Double Patenting
4.	Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1 and 16 including dependent claims 2, 4, 6, 8-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Regarding claim 1, while the recitation calling for, “… wherein the first conductive line is electrically connected to the second conductive line through the first conductive via, the second conductive via and the one of the plurality of third conductive lines” is enabled, the limitation “… wherein the plurality of fourth conductive lines are electrically isolated from the first conductive line, the second conductive line and the one of the plurality of third conductive lines, and the plurality of fourth conductive lines are electrically connected to each other” is not enabled. Note that paragraphs [0045] and [0047] of the specification and Fig. 1 show first and second conductive lines being electrically coupled through the vias 104 and the plurality of third conductive lines. However, a plurality of fourth conductive lines electrically connected to each other, disposed between the first and second conductive lines, electrically isolated from the first, second and plurality of third conductive lines lack support in paragraphs [0045] and [0047] of the specification and Fig. 1.
Regarding claim 16, while the recitation calling for, “… wherein the plurality of first conductive lines are electrically connected to the one of the plurality of the second conductive line through the plurality of conductive vias” is enabled, the limitation “… wherein one of the plurality of third conductive lines are electrically isolated from the plurality of first conductive lines and the one of the plurality of the second conductive lines, and the plurality of the fourth conductive lines are electrically connected to each other” is not enabled. Note that paragraphs [0045] and [0047] of the specification and Fig. 1 show first and second conductive lines being electrically coupled through the vias 104. However, one of the plurality of third conductive lines disposed between adjacent two of the plurality of the first conductive lines, electrically isolated first conductive lines and the one of the plurality of second conductive lines the first, and the plurality of fourth conductive lines electrically connected to each other lack support in paragraphs [0045] and [0047] of the specification and Fig. 1. 
See also Fig. 2 below which shows a plurality of conductive lines (e.g. annotated element CNDT) electrically isolated from each other and from elements 105 and 102.

    PNG
    media_image1.png
    603
    946
    media_image1.png
    Greyscale

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 16 calling for, “… the plurality of fourth conductive lines are electrically connected …” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 4, 6, 8-12, 14 and 15, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vathulya et al. (“Vathulya”) USPAT 6,297,524 in view of Sugisaki et al. (“Sugisaki”) US PG-Pub 2012/0119326/Zhang et al. (“Zhang”) US PG-Pub 2020/0118927.
Vathulya discloses in Fig. 3 a semiconductor structure, comprising: a substrate including a top surface; a first conductive line (e.g. annotated element FCL shown in below) and a second conductive line (e.g. annotated element FCL shown in below) disposed on and contacting the top surface of the substrate; a first dielectric layer (e.g. element 26 + 27) disposed on and contacting the top surface of the substrate and surrounding the first conductive line and the second conductive line; a first conductive via (e.g. element 32) extending through the first dielectric layer and contacting the first conductive line; a plurality of third conductive lines (e.g. element A/B) disposed over the first dielectric layer and contacting (e.g. through intervening layers) the first conductive via; a plurality of fourth conductive lines (e.g. annotated element FRCL) disposed on and contacting the top surface of the substrate, and one of the plurality of fourth 
Vathulya teaches a device structure as recited in the claim. The difference between Vathulya and the present claim is the recited second dielectric layer surrounding a third conductive line. 
Sugisaki discloses in Fig. 16B a semiconductor structure, comprising: a substrate including second dielectric layer (e.g. element 36) surrounding a third conductive line (e.g. element 14). Similarly, Zhang teaches in Fig. 2 a semiconductor structure, comprising: a second dielectric layer (e.g. element 12a) surrounding a third conductive line (e.g. element 18).
The teachings of Sugisaki and Zhang could be incorporated with Vathulya's device which would result in the claimed invention of a second dielectric layer surrounding a third conductive line. The motivation to combine the teachings of Sugisaki and Zhang would be to protect the lower conductive layer of the device structure and/or facilitate build-up of additional conductive layers. Therefore, it would have been obvious to one skilled in art before the effective filing of 	
Re claim 2, Vathulya discloses wherein a width of the one of the plurality of third conductive lines (e.g. element A/B) is substantially greater than a width of the first conductive line or a width of the second conductive line (Fig. 3).  
Re claim 4, Vathulya discloses wherein the first conductive line and the second conductive line extend in parallel to each other (Fig. 3).    
Re claim 6, Vathulya discloses wherein the one of the plurality of fourth conductive lines is overlaid by the one of plurality of third conductive lines (Fig. 3).      
Re claim 8, Vathulya discloses a second conductive via (e.g. element 32) extending between and contacting the second conductive line and the one of the plurality third conductive lines (e.g. through intervening layers),
Re claim 9, Vathulya discloses wherein the first conductive line is electrically connected to the second conductive line through the first conductive via, the second conductive via and the one of plurality of third conductive lines (Fig. 3).     
Re claim 10, Vathulya discloses wherein the first conductive via is aligned with the second conductive via (Fig. 3).    
Re claim 11, the combined references do not explicitly disclose the recited distance. However, it would have been an obvious matter of choice to form the distance to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a size, depending on the desired thickness for the device.  

Re claim 14, Vathulya discloses wherein the first conductive line and the second conductive line are physically isolated from each other (Fig. 3).     
Re claim 15, Zhang discloses wherein a first conductive via (e.g. element 16a) is disposed above a portion of a first dielectric layer and is shifted away from the first conductive line (e.g. element 14a)  towards a second conductive line (e.g. element 14b).  
12.	Claims 16-20, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vathulya in view of Sugisaki/Zhang.
Vathulya discloses in Fig. 3 a semiconductor structure, comprising:  a substrate, including a top surface; a plurality of first conductive lines (e.g. annotated element FCL shown in below) disposed on and contacting the top surface of the substrate; a first dielectric layer (e.g. element 26 + 27) disposed on and contacting the top surface of the substrate and surrounding the plurality of first conductive lines; a plurality of conductive vias (e.g. element 32) extending through the first dielectric layer and respectively contacting the plurality of first conductive lines; a plurality of second conductive lines (e.g. element A/B) disposed over the first dielectric layer and contacting the plurality of conductive vias;  a plurality of third conductive lines (e.g. annotated element FRCL) disposed on and contacting the top surface of the  substrate, and one of the plurality of third conductive lines disposed between adjacent two of the  plurality of first conductive lines; and a second dielectric layer (e.g. element 28) disposed over the first dielectric layer, wherein one of the plurality of second conductive lines is disposed over and extends along 
Vathulya teaches a device structure as recited in the claim. The difference between Vathulya and the present claim is the recited second dielectric layer surrounding a second conductive line. 
Sugisaki discloses in Fig. 16B a semiconductor structure, comprising: a substrate including second dielectric layer (e.g. element 36) surrounding a second conductive line (e.g. element 14). Similarly, Zhang teaches in Fig. 2 a semiconductor structure, comprising: a second dielectric layer (e.g. element 12a) surrounding a second conductive line (e.g. element 18).
The teachings of Sugisaki and Zhang could be incorporated with Vathulya's device which would result in the claimed invention of a second dielectric layer surrounding a second conductive line. The motivation to combine the teachings of Sugisaki and Zhang would be to protect the lower conductive layer of device structure and/or facilitate build-up of additional conductive layer. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Sugisaki and Zhang to arrive at the claimed invention.	


Re claim 18, Vathulya discloses wherein two of the plurality of first conductive lines are coupled with each other (Fig. 3).
Re claim 19, Vathulya discloses each of the plurality of second conductive lines has a rectangular shape (Fig. 3).
Re claim 20, Vathulya discloses the plurality of second conductive lines extend in parallel to each other (Fig. 3).

    PNG
    media_image2.png
    913
    793
    media_image2.png
    Greyscale

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAT 6,661,079  to Bikulcius teaches a semiconductor structure including conductive lines having a spiral shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893